
	
		II
		Calendar No. 169
		111th CONGRESS
		1st Session
		H. R. 905
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 30, 2009
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To expand the boundaries of the Thunder Bay
		  National Marine Sanctuary and Underwater Preserve, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Thunder Bay National Marine Sanctuary
			 and Underwater Preserve Boundary Modification Act.
		2.Findings and purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Thunder Bay National Marine Sanctuary and
			 Underwater Preserve in Lake Huron contains more than 100 recorded historic
			 vessel losses.
				(2)The areas immediately surrounding the
			 Sanctuary, including the offshore waters of Presque Isle and Alcona Counties,
			 Michigan, contain an equal number of historic vessel losses.
				(3)Many of these shipwrecks and underwater
			 cultural resources are popular recreational diving destinations, and all
			 contribute to our collective maritime heritage.
				(4)These resources are susceptible to damage
			 from human activities, and must be properly preserved for themselves and to
			 protect the economic viability of their contribution to national and regional
			 economies.
				(b)PurposesThe purposes of this Act are—
				(1)to expand the Thunder Bay National Marine
			 Sanctuary and Underwater Preserve boundaries to encompass the offshore waters
			 of Presque Isle and Alcona Counties, Michigan and outward to the international
			 border between the United States and Canada; and
				(2)to provide the underwater cultural
			 resources of those areas equal protection to that currently afforded to the
			 Sanctuary.
				3.DefinitionsIn this Act:
			(1)SanctuaryThe term Sanctuary means the
			 Thunder Bay National Marine Sanctuary and Underwater Preserve.
			(2)SecretaryThe term Secretary means the
			 Secretary of Commerce.
			4.Sanctuary boundary adjustment
			(a)Boundary adjustmentNotwithstanding any provision of law or
			 regulation, including section 922.190 of title 15, Code of Federal Regulations,
			 as in effect on the date of the enactment of this Act, the Sanctuary shall
			 consist of the geographic area described in subsection (b).
			(b)Expanded boundary adjustmentThe area referred to in subsection (a) is
			 all submerged lands, including the underwater cultural resources, lakeward of
			 the mean high waterline, within the boundaries of a line formed by connecting
			 points in succession beginning at a point along the mean high water line
			 located approximately at 45.6262N, 84.2043W at the intersection of the northern
			 Presque Isle and northeastern Cheboygan County boundary, then north to a point
			 approximately 45.7523N, 84.2011W, then northeast to a point approximately
			 45.7777N, 84.1231W, then due east to the international boundary between the
			 United States and Canada approximately located at 45.7719N, 83.4840W then
			 following the international boundary between the United States and Canada in a
			 generally southeasterly direction to a point approximately 44.5128N, 82.3295W,
			 then due west to a point along the mean high water line located approximately
			 at 44.5116N, 83.3186W at the intersection of the southern Alcona County and
			 northern Iosco County boundary, returning to the first point along the mean
			 high water line.
			(c)Authority To make minor
			 adjustmentsThe Secretary may
			 make minor adjustments to the boundary described in subsection (b) to
			 facilitate enforcement and clarify the boundary to the public provided the
			 resulting boundary is consistent with the purposes described in section
			 2(b).
			(d)Inclusion in the systemThe area described in subsection (b), as
			 modified in accordance with subsection (c), shall be managed as part of the
			 National Marine Sanctuary System established by section 301(c) of the National
			 Marine Sanctuaries Act (16 U.S.C. 1431(c)), in accordance with that Act.
			(e)Updated NOAA chartsThe Secretary shall—
				(1)produce updated National Oceanic and
			 Atmospheric Administration charts for the area in which the Sanctuary is
			 located; and
				(2)include on such charts the boundaries of
			 the Sanctuary described in subsection (b), as modified in accordance with
			 subsection (c).
				5.Extension of regulations and
			 management
			(a)RegulationsThe regulations applicable to the Sanctuary
			 codified in subpart R of part 922 of title 15, Code of Federal Regulations, as
			 in effect on the date of the enactment of this Act, shall apply to the
			 geographic area added to the Sanctuary pursuant to section 4, unless the
			 Secretary specifies otherwise by regulation.
			(b)Existing certificationsThe Secretary may certify that any license,
			 permit, approval, other authorization, or right to conduct a prohibited
			 activity made pursuant to section 922.194 of title 15, Code of Federal
			 Regulations, that exists on the date of the enactment of this Act shall apply
			 to such an activity conducted within the geographic area added to the Sanctuary
			 pursuant to section 4.
			(c)Date of Sanctuary designationFor purposes of section 922.194 of title
			 15, Code of Federal Regulations, the date of the enactment of this Act shall be
			 deemed to be the date of Sanctuary designation.
			(d)Management planTo the extent practicable, the Secretary
			 shall apply the management plan in effect for the Sanctuary on the date of the
			 enactment of this Act to the geographic area added to the Sanctuary pursuant to
			 section 4.
			
	
		
			Passed the House of
			 Representatives September 29, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
	
		September 30, 2009
		Received; read twice and placed on the
		  calendar
	
